Citation Nr: 0908199	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lumbar disc and joint 
disease (claimed as lower spine deterioration).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active duty from April 1951 to May 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In a February 2007 decision, the Board 
denied the Veteran's claim.  The veteran appealed.  In May 
2008, the United States Court of Appeals for Veterans Claims 
granted a joint motion for remand, and remanded the case for 
compliance with the joint motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion notes that the Veteran contends that he 
sustained a spine injury when he fell from a bulldozer in 
either the fall of 1951 or the fall of 1952 while stationed 
in France.  Significantly, a January 2003 report from Stephen 
Faust, M.D., notes that the injury reportedly occurred in 
1953.  In any event, the appellant states that as a result of 
the injury he incurred bruises and lacerations that required 
hospitalization in Verdun, France, and caused residual 
scarring.  Since that time, he reportedly has experienced 
back pain that ultimately worsened in the 1980s.  In support 
of his claim, the Veteran submitted an October 2002 signed 
statement from his friend C.H. who said that she knew him 
since the 1950's and had knowledge of his back problems.  

Unfortunately, the Veteran's service treatment records are 
unavailable and they may have been destroyed in a fire at the 
National Personnel Records Center.  In 2005, the National 
Personnel Records Center located a single morning report 
dated in October 1952 regarding his unit, evidencing that his 
unit and service in France were correctly identified.  The 
morning report does not confirm the history reported by the 
appellant.

While most of the Veteran's statements describe an accident 
that occurred in the fall of 1952, in September 2003, he also 
has said that he was injured in late October 1951.  
Consistent with the Joint Motion, as well as the January 2003 
report by Dr. Faust, the Board believes that the National 
Personnel Records Center should be requested to search for 
morning reports regarding the Veteran's unit, the 581st 
Engineer, Field Maintenance Service Battalion, for the period 
from September to December 1951, September to December 1952, 
and from January to May 1953.

Further, the Veteran recently submitted new private medical 
evidence, dated from March to August 2008 that includes a 
June 2008 signed statement from Gary A. Dix, M.D., a 
neurosurgeon.  Dr. Dix noted the Veteran's history of back 
pain "dating to an incident during "the Korean War," (sic) 
when he fell from a moving vehicle and injured his back."  
It was further noted that the Veteran's back problems 
escalated as he aged.  Dr. Dix opined that, "within a 
reasonable degree of medical certainty," there was a 
correlation between the injury that the Veteran sustained on 
active duty and his degenerative disc and joint disease.  As 
this evidence has yet to be considered by the RO, this 
evidence is referred to the RO for initial review.  38 C.F.R. 
§ 20.1304 (2008).  

In light of Dr. Dix's opinion, the Board believes that the 
Veteran should be afforded a VA examination to determine the 
etiology of any extant back disorder.

The Board will defer any determination regarding a finding as 
to the Veteran's credibility, and that of his lay witness, 
Mrs. C.H., until the development requested below has been 
completed and the case returned for appellate consideration.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should again contact the 
National Personnel Records Center and 
request copies of any pertinent morning 
and sick reports for the 581st Engineer, 
Field Maintenance Service Battalion (581 
Engr Fld Maint Co, Hq. 523 Engr. Sv. Bn) 
in Chinon, France, dated from September to 
December 1951, from September to December 
1952, and from January to May 1953 which 
may pertain to a fall from a bulldozer 
involving the appellant and requiring 
subsequent hospitalization.

2.  The Veteran should then be scheduled 
for a medical examination by a VA 
neurosurgeon to determine the etiology of 
any current lumbar disorder.  A complete 
history of the claimed disorder should be 
obtained from the Veteran in conjunction 
with the examination.  The Veteran's 
claims files should be forwarded to the 
examiner for review at the time of the 
examination.  Based on a through review of 
the claims files and any examination 
findings, the examiner is to address 
whether it at least as likely as not, that 
is, is there a 50/50 chance, that any 
current back disorder, to include 
degenerative disc and joint disease is 
related to a purported fall from a 
bulldozer in 1951, 1952, or 1953.  If the 
examiner can offer an opinion only by 
engaging in speculation, that fact must be 
noted and explained.  The examiner must 
address the June 5, 2008 statement from 
Dr. Gary A. Dix, and whether it is based 
on sound medical principles, or whether it 
is based on other factors to include 
speculation.  A rationale must be provided 
for all opinions expressed.  

The  term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for lumbar disc and joint 
disease (claimed as lower spine 
deterioration).  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



